— Appeal from an order of the Ontario County Court (Frederick G. Reed, A.J.), entered April 9, 2012. The appeal was held by this Court by order entered February 8, 2013, decision was reserved and the matter was remitted to Ontario County Court for further proceedings (103 AD3d 1227 [2013]).
*1140Now, upon reading and filing the stipulation of discontinuance signed by defendant on May 23, 2013 and by the attorneys for the parties on May 23 and August 19, 2013,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Scudder, PJ., Fahey, Lindley and Valentino, JJ.